—Order, Supreme Court, New York County (William Wetzel, J.), entered April 24, 2000, which, in a proceeding to annul respondent Housing Authority’s determination terminating petitioner’s participation in the Section 8 Existing Housing Program (42 USC § 1437f), dismissed the petition as barred by the Statute of Limitations, unanimously affirmed, without costs.
Under paragraph 22 (0 of the first partial consent judgment in Williams v New York City Hous. Auth. (SD NY, Oct. 17, 1984, 81 Civ 1801), the four-month Statute of Limitations of CPLR 217 began to run on the date of receipt of respondent’s letter notifying petitioner that her participation in the program would be automatically terminated in 45 days if she did not request a hearing. As the letter was dated August 12, 1999, and as the instant proceeding was not commenced until January 17, 2000, the petition was properly dismissed as untimely. Concur — Sullivan, P. J., Nardelli, Ellerin, Buckley and Mar-low, JJ.